DETAILED ACTION

This communication is a Non-Final Rejection Office Action in response to the 12/27/18 filling of Application 12/27/18.  Claims 1, 11-30 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claim 1 is directed toward a system for generating a demand preference for a consumer.  Claims 11-20 are directed toward a method for generating a demand preference for a consumer.  Claims 21-30 are directed to a computer program product for generating a demand 
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of generating an associated customer and generating a demand preference which falls into the Abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:

generating at least one associated consumer corresponding to the store consumer based on the first human physiological characteristic; and 
generating demand preference for the consumer based on historical data of the at least one associated consumer.

The 2019 PEG states certain method of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching, and following rules or instructions) are abstract.  The instant claims are directed to determining an associated customer and generating a demand preference for that customer.  This is a method of organizing human activity as it is drawn to marketing and sales activities.  Further, the 2019 PEG states concepts performed in the human mind (including an observation, evaluation, judgment, opinion) are abstract. Generating an associated consumer and generating a demand preference are recited broadly, and given the broadest reasonable interpretation can be performed in the human mind.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the Examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
a memory storing a set of instructions; and 
at least one processor, configured to execute the set of instructions to cause the system to perform acquiring a first human physiological characteristic of a store consumer 
However, the processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, perform acquiring a first human physiological characteristic recited broadly and is considered data gathering which is insignificant extra-solution activity (see MPEP 2106.05(g)). 
When viewing the insignificant data gathering in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the computer elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Further, the acquiring of physiological characteristic is recited broadly and taken broadly can be considered receiving physiological characteristic over a network.  Further, MPEP 2106.05(d) states that receiving or transmitting data over a network is well known and conventional.  Thus, the claim is not patent eligible.
Further, Claims 11 and 21 recite similar limitations to claim 1 and are rejected for similar reasons.  Further, Claims 12-20 and 22-30 do not cure the deficiencies of the parent claims.  Claims 13-20 further narrow the sales and marketing processor or analysis that can be performed mentally and as such do not remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Claim 14 recites the additional elements of detecting the device identifier.  This detecting is recited broadly and can be considered mere data gathering which is insignificant extra solution activity and well-known and conventional.   Further, Claim 18 broadly recites storing data which again is considered insignificant extra solution activity and well-known and conventional.  Claims 22-30 are rejected for similar reasons to the limitation in claims 12-20. 
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1, 12-30 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 11, 12, 14, 15, 19, 21, 22, 24, 25, 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilkinson US 2017/0300999 A1.

As per Claim 1 Wilkinson teaches an information system, comprising: a memory storing a set of instructions; 
and at least one processor, configured to execute the set of instructions (see para. 302)  to cause the system to perform acquiring a first human physiological characteristic of a store consumer; 
generating at least one associated consumer corresponding to the store consumer based on the first human physiological characteristic; and  (para. 259 teaches the central control system may identify when the customer has entered and/or is in the shopping facility. This may be based on a communication from the customer, detecting the presence of a mobile user interface unit associated with the customer, detecting an RFID chip associated with a customer (e.g., in a customer card carried by the customer), the customer registering (e.g., through a customer interface system), voice recognition, facial recognition, other methods, or combination of two or more of such methods. In some instances, the central control system may communicate with the customer providing instructions on where the customer is to go within the shopping facility where the loaded one or more product support systems can be presented to the customer.)
generating demand preference for the consumer based on historical data of the at least one associated consumer.   (Wilkinson para. 172 teaches the control circuit is configured to access the user database and the product database and identify one or more suggested retail items for a particular customer based, in part, on comparisons between the identified partialities for that customer in their user profile and the identified vectorized product characterizations of the retail products. Further, in one embodiment, one of the plurality of the shopping carts designated for a particular customer is filled with one or more suggested retail items prior to the particular customer's arrival at the physical retail facility.)


As per Claim 11 Wilkinson teaches a method for generating information of a store consumer, comprising: 
acquiring a first human physiological characteristic of the store consumer; 
generating at least one associated consumer corresponding to the store consumer based on the first human physiological characteristic; and (para. 259 teaches the central control system may identify when the customer has entered and/or is in the shopping facility. This may be based on a communication from the customer, detecting the presence of a mobile user interface unit associated with the customer, detecting an RFID chip associated with a customer (e.g., in a customer card carried by the customer), the customer registering (e.g., through a customer interface system), voice recognition, facial recognition, other methods, or combination of two or more of such methods. In some instances, the central control system may communicate with the customer providing instructions on where the customer is to go within the shopping facility where the loaded one or more product support systems can be presented to the customer.)
generating demand preference for the consumer based on historical data of the at least one associated consumer.  (Wilkinson para. 172 teaches the control circuit is configured to access the user database and the product database and identify one or more suggested retail items for a particular customer based, in part, on comparisons between the identified partialities for that customer in their user profile and the identified vectorized product characterizations of the retail products. Further, in one embodiment, one of the plurality of the shopping carts designated for a particular customer is filled with one or more suggested retail items prior to the particular customer's arrival at the physical retail facility.)

As per Claim 12 Wilkinson teaches the method according to claim 11, further comprising:   
acquiring a second human physiological characteristic of the store consumer; and 
generating an associated consumer corresponding to the store consumer based on the first human physiological characteristic and the second human physiological characteristic.  (para. 259 teaches the central control system may identify when the customer has entered and/or is in the shopping facility. This may be based on a communication from the customer, detecting the presence of a mobile user interface unit associated with the customer, detecting an RFID chip associated with a customer (e.g., in a customer card carried by the customer), the customer registering (e.g., through a customer interface system), voice recognition, facial recognition, other methods, or combination of two or more of such methods.  The Examiner considers using 2 or more customer identification means including facial and voice recognition to be first and second physiological characteristics)
As per Claim 14 Wilkinson teaches the method according to any one of claim 11, further comprising: detecting a device identifier of a terminal device carried by the store consumer; and identifying the terminal device carried based on the device identifier. (para. 259 teaches the central control system may identify when the customer has entered and/or is in the shopping facility. This may be based on detecting the presence of a mobile user interface unit associated with the customer)

As per Claim 15 Wilkinson teaches the method according to any one of claim 11, further comprising: recommending, according to the demand preference of the associated consumer, a new product service; or recommending, according to historical data of the associated consumer, a historical product service.   (see para. 248 that teaches The other attributes may be identified based on a customer's purchase history, previous product searches, previously specified product attributes, partiality vector associations, preferences, other such information, and often a combination of such information. Further, the set of products may be products the customer has purchased in the past, products the system identifies as products that the customer would be interested in, and/or other such products.)

As per Claim 19 Wilkinson teaches 19. (Original) The method according to claim 12, wherein the at least one associated consumer comprises at least one of:   
a historical consumer having a first similarity satisfying the first similarity threshold or a second similarity satisfying the second similarity threshold,  (see para. 72 that teaches It is of course possible that partiality vectors may not be available yet for a given person due to a lack of sufficient specific source information from or regarding that person. In this case it may nevertheless be possible to use one or more partiality vector templates that generally represent certain groups of people that fairly include this particular person. For example, if the person's gender, age, academic status/achievements, and/or postal code are known it may be useful to utilize a template that includes one or more partiality vectors that represent some statistical average or norm of other persons matching those same characterizing parameters.)
a historical consumer having age information and educational background information that are similar to those contained in the historical data of the consumer, and 
a historical consumer having consumption type, consumption credits, consumption points, and consumer consumption rating that are similar to those contained in the historical data of the consumer.  

Claims 21, 22, 24, 25, 29 recite similar limitations to those recited in claims 11, 12, 14, 15, 19 and are rejected for similar reasons.   Further, Wilkinson teaches A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform the recited steps (see para. 302) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 13, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson US 2017/0300999 A1 in view of Tootill US 2014/0109200 A1.

As per Claim 13 Wilkinson teaches the method according to claim 12, wherein generating the demand preference for the consumer based on the historical data of the at least one associated consumer further comprises: 
determining whether the store has a historical consumer having a first similarity with the first human physiological characteristic.  (para. 259 teaches the central control system may identify when the customer has entered and/or is in the shopping facility. This may be based on a communication from the customer, detecting the presence of a mobile user interface unit associated with the customer, detecting an RFID chip associated with a customer (e.g., in a customer card carried by the customer), the customer registering (e.g., through a customer interface system), voice recognition, facial recognition, other methods, or combination of two or more of such methods. 
acquiring historical data of the historical consumer; and 
generating the demand preference of the store consumer based on the historical data.  (see para. 248 that teaches The other attributes may be identified based on a customer's purchase history, previous product searches, previously specified product attributes, partiality vector associations, preferences, other such information, and often a combination of such information. Further, the set of products may be products the customer has purchased in the past, products the system identifies as products that the customer would be interested in, and/or other such products.)
Wilkinson does not teach satisfying a first similarity threshold; 
in response to the determination that the first similarity threshold being satisfied, determining whether the historical consumer has a second similarity with the second human physiological characteristic satisfying a second similarity threshold; 
in response to the determination that the second similarity threshold being satisfied, determining the historical consumer as the associated consumer;  However, Tootill para. 42 teaches corresponding authentication level may be associated with a degree of confidence of the identity of the end user. In some cases, the corresponding authentication level may be updated over time as additional biometric characteristics of the end user are identified. In one embodiment, a first authentication level corresponding with a likelihood that the identity of the end user is in fact the correct identity may be determined based on a first set of biometric characteristics captured during a first time period. A second authentication level corresponding with a high probability that the identity of the end user is in fact the correct identity may be determined based on a second set of biometric characteristics different from the first set of biometric characteristics during a second time period. In one example, the authentication level may be associated with a high probability that the identity of the end user is in fact the correct identity if both a facial recognition match and a voice recognition match correspond with a particular identity of the end user. This known technique is applicable to the system of Wilkinson as they are both directed to using biometric data to identify individuals.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Tootill would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Tootill to the teachings of Wilkinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the use of a two tiered biometric match into similar systems.  Further, incorporating two tiered biometric match taught by Tootill to the system taught by Wilkinson would result in an improved system provides a more reliable and accurate user identification.

As per Claim 20 Wilkinson teaches the method according to any one of claim 11, wherein the first human physiological characteristic comprises at least one of face characteristics, voiceprint characteristics, gait characteristics, fingerprint characteristics, and physique characteristics, (para. 259 teaches the central control system may identify when the customer has entered and/or is in the shopping facility. This may be based on a communication from the customer, detecting the presence of a mobile user interface unit associated with the customer, detecting an RFID chip associated with a customer (e.g., in a customer card carried by the customer), the customer registering (e.g., through a customer interface system), voice recognition, facial recognition, other methods, or combination of two or more of such methods.)
Wilkinson does not teach and the second human physiological characteristic comprises at least one of voiceprint characteristics, iris characteristics, and fingerprint characteristics.  However, Tootill para. 42 teaches corresponding authentication level may be associated with a degree of confidence of the identity of the end user. In some cases, the corresponding authentication level may be updated over time as additional biometric characteristics of the end user are identified. In one embodiment, a first authentication level corresponding with a likelihood that the identity of the end user is in fact the correct identity may be determined based on a first set of biometric characteristics captured during a first time period. A second authentication level corresponding with a high probability that the identity of the end user is in fact the correct identity may be determined based on a second set of biometric characteristics different from the first set of biometric characteristics during a second time period. In one example, the authentication level may be associated with a high probability that the identity of the end user is in fact the correct identity if both a facial recognition match and a voice recognition match correspond with a particular identity of the end user. This known technique is applicable to the system of Wilkinson as they are both directed to using biometric data to identify individuals.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Tootill would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Tootill to the teachings of Wilkinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the recited biometric data into similar systems.  Further, incorporating the biometric data as taught by Tootill to the system taught by Wilkinson would result in an improved system provides a more reliable and accurate user identification.

Claim 23 recites similar limitations to those recited in claims 13 and are rejected for similar reasons.   Further, Wilkinson teaches A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform the recited steps (see para. 302) 

Claim 16, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson US 2017/0300999 A1 in view of Goldfinger US 2013/0054396 A1.

As per Claim 16 Wilkinson teaches the method according to claim 15, further comprising: generating reminding information for the store consumer according to the new product service or the historical product service.  However, Goldfinger para. 130 teaches For example, the loyalty rewards application may be configured to identify that the customer purchases dog food every six weeks and, upon reaching six weeks, remind the customer to pick up a bag of dog food.  Both Wilkinson and Goldfinger are directed toward marketing relevant products to customers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Wilkinson to include generating reminding information for the store consumer according to the new product service or the historical product service as taught by Goldfinger to increase sales and customer satisfaction by remind customers of items that they might need while they are shopping in the store.

Claim 26 recites similar limitations to those recited in claims 16 and are rejected for similar reasons.   Further, Wilkinson teaches A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform the recited steps (see para. 302) 

Claims 17, 18, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson US 2017/0300999 A1 in view of in view of Tootill US 2014/0109200 A1 as applied to Claim 13 and in further view of Kim US 7,734,067 A1.

As per Claim 17 Wilkinson teaches the method according to claim 13, further comprising: first and second human physiological characteristic (para. 259 teaches the central control system may identify when the customer has entered and/or is in the shopping facility. This may be based on a communication from the customer, detecting the presence of a mobile user interface unit associated with the customer, detecting an RFID chip associated with a customer (e.g., in a customer card carried by the customer), the customer registering (e.g., through a customer interface system), voice recognition, facial recognition, other methods, or combination of two or more of such methods.)
Wilkinson does not teach in response to the determination that the similarity satisfying the similarity threshold, storing the human physiological characteristics in a consumer database  However, Kim para. 21 teaches The tracking unit captures an input image of a user when the user is recognized. The re-verification unit calculates a feature vector from the captured image and calculates a similarity between the feature vector and a user feature template of the recognized user. The re-verification unit re-verifies whether the captured image corresponds to an input image of the recognized user when the similarity exceeds a predetermined update threshold value. A user feature information update unit updates a user feature template stored in the database with the captured image when the captured image corresponds to the input image of the recognized user. Both Wilkinson and Kim are directed toward identifying customer using biometrics.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Wilkinson to include in response to the determination that the similarity satisfying the similarity threshold, storing the human physiological characteristics in a consumer database as taught by Kim to improve matches in view of changing environments and customer positions (as suggested by para. 11)

As per Claim 18 Wilkinson teaches the method according to claim 17, further comprising: acquiring consumer data of the store consumer; and storing the consumer data in the consumer database as the historical data of the store consumer.  (para. 179 teaches in one approach, the user profiles in the database include a purchase history. Further, in one approach, the purchased retail products have vectorized product characterization associated therewith that impact the partialities associated with the user in the user profile. Accordingly, in one approach, the control circuit is configured to identify the one or more suggested retail items based, in part, on the purchase history of a particular customer.)

Claim 27, 28 recites similar limitations to those recited in claims 17, 18 and are rejected for similar reasons.   Further, Wilkinson teaches A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform the recited steps (see para. 302) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321.  The examiner can normally be reached on Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/
Primary Examiner, Art Unit 3683